DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Claims 2, 12, 66, 70, have been amended. Claims 4-6, and 71 have been newly canceled and claims 77-79 have been newly added.
 
Claims 2-3, 12, 57-59, 66-70 and 74-79 are currently pending and have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 12, 57-59, 66-70, 74-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “wherein the composition is substantially free of glycosaminoglycan (GAG)”.
Applicant has defined a composition that is substantially free of a component as meaning “a composition containing at most a trace amount of the component” (see page 16 para 69 of Applicant’s Specification).
This appears to include a range starting at zero and going up to some arbitrary amount that Applicant has not defined. It is unclear what the upper limit is for GAG in the claimed invention.
Because claims 3, 12, 57-59, 66-70 and 74-76 depend from indefinite claim 2 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
For examination purposes, the claim is interpreted as requiring zero to less than 5% (trace) amounts of GAG to be present in the composition.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 66 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  Claim 66 recites wherein the composition comprises GAG in an amount that is below that found in a native cartilage.
According to Applicant’s Specification, Figure 14, panel B and Example 7, discloses that native tissue contains more than 4000 µg/g of GAG (approximately 4,500 µg/g of GAG). Therefore claim 66 requires that there be some GAG present in an amount greater than zero and less than 4,500 µg/g. This range falls outside the range of the parent claim 2, which is interpreted as requiring zero to less than 5% GAG. Therefore the claimed GAG concentration range of claim 66 fails to further limit the subject matter of the claim upon which it depends.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-3, 12, 57-59, 67-69, 74-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoemann et al (US 7,148,209-from IDS filed 02/18/2016) in view of  Prescott (US 2006/0018946-previously cited), Zheng (WO 2010/108237-from IDS filed 02/23/2017), Murray et al (US 2009/0254104-from IDS filed 02/18/2016) and McKay (US 2010/0049322-previously cited).
Amended claim 2 is drawn to a method for treating arthritis comprising: forming a composition by combining a collagen material, a calcium solution having a calcium concentration of about 30 mM to about 90 mM , and a red blood cell, wherein the collagen material is a dry powder; and wherein the composition is substantially free of GAG; knee joint of a subject that has or is at risk for developing arthritis at the joint, wherein surgery has not been performed on the joint and wherein surgery is no currently being performed on the joint.
Regarding claims 2-3, 58, 67, 74-75, Hoemann et al teach compositions and methods for the repair of tissues (Title and abstract). The damaged tissue for treatment can be caused by arthritis (column 1 lines 50-55). The compositions administered are taught to advantageously contain collagen and blood components, specifically erythrocytes (red blood cells) (columns 9-11) and since GAG is only listed as an option embodiments without GAG are available. Potential tissues for repair and regeneration include meniscus (knee) (column 10 lines 64-65, column 13, lines 28-30, claim 5) and administration is by injection into a body site, such as the meniscus,  where the mixture aids the repair, regeneration, reconstruction or bulking of tissues (column 9 lines 55-60). While the injection can be performed after a surgical incision it can also be performed as a direct injection without surgery on the site (Figures 22A to 22C, column 16-17, Example 2).
Hoemann do not specifically teach wherein they are treating arthritis or osteoarthritis.
Zeng teach a method for tissue repair which comprises the application of cells to an implantable support (page 2 lines 24-26). The tissue to be repaired includes cartilage tissue and specifically joints (page 9 line 34- page 10 line 18). The tissue defects are taught to include those caused by osteoarthritis (page 12 lines 11 -12). In some embodiments the implantable support is made of a combination of collagen types 
One of ordinary skill in the art would have been motivated to treat subjects with damaged joints caused by osteoarthritis in the method of Hoemann because Zheng teach that patients with damaged joints that benefit from implanted collagen and red blood cells include patients with arthritis, specifically osteoarthritis. One of ordinary skill in the art would have been motivated to treat osteoarthritis in its early form because this would slow the progression of the disease as well as treating the tissue defect before it has become advanced and more painful. One of ordinary skill in the art would have had a reasonable expectation of success because Hoemann also indicate that the damaged tissue to be treated in the method can be caused by arthritis. 
One of ordinary skill in the art would have been motivated to use injection without concurrent surgery in the method of Hoemann because Prescott teach that surgery to a damaged joint is expensive, invasive and does not guarantee success in treating the pain of osteoarthritis (page 1 para 14). One of ordinary skill in the art would have had a reasonable expectation of successfully using direct injection to a joint, such as a knee, because Hoemann suggest that injection without surgery is an option in their method.
Hoemann teach wherein their polymer (collagen) is preferably initially dissolved or suspended in a buffer containing an inorganic salt, such as calcium (column 10, lines 20-32, column 33 claim 11) and wherein the blood component can comprise a pro-coagulant such as calcium and collagen to improve coagulation/solidification at the site of introduction (column 10 lines 50-55, column 33 claim 17).
Hoemann do not specifically teach wherein their collagen is in powder form.

McKay teach compositions and methods that improve osteochondral repair (page 1 para 7).  A suitable aqueous buffer for use with their methods includes calcium chloride at concentrations of 1 mM to about 100 mM (page 10 para 118).
One of ordinary skill in the art would have been motivated to lyophilize the collagen into a powder for the benefits of storage prior to use and then rehydrate that collagen powder with a calcium buffer solution with calcium at a concentration between 1mM and 100 mM (around 30-90 mM) in the method of Hoemann because Murray ‘104 teach that it is beneficial to do so with collagen intended for the repair of damaged joint tissue. One of ordinary skill in the art would have had a reasonable expectation of success because Hoemann also suggest the suspension of collagen in buffer with an inorganic salt such as calcium is desirable as well.
The ratio of calcium to collagen would be obtainable through routine optimization and experimentation using the values provided by McKay as the artisan of ordinary skill in the art would be motivated to obtain an injectable collagen composition with optimal therapeutic effects.
Regarding claims 12 and 69, Hoemann teach wherein their polymer composition is in gel form (abstract, column 9 line 67- column 10 line 4).
Regarding claim 57, Hoemann teach wherein partial cartilage defects are in need of repair as well as full defects (column 1 line 60 –column 2 line 17). 
Regarding claim 59, Hoemann teach that a suitable pH for the polymer (collagen) is between 6.5 and 7.8 (column 10 lines 39-40).
One of ordinary skill in the art would have been motivated to use a pH between 6.5 and 7.8 because Hoemann suggest that this is a suitable pH for a collagen polymer intended for administration to damaged cartilage tissue. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05) and thus the pH range disclosed by Hoemann renders obvious Applicant’s claimed range.  
Murray ‘104 teach that the pH of the collagen material is preferably 7.2-7.6 or 7.4 (page 6 para 99 and page 7 para 107, para 109). Murray ‘104 teach that the collagen material is administered into a joint wound (page 7 para 109-110).
One of ordinary skill in the art would have been motivated to adjust the pH of the collagen material of Hoemann to a pH of 7.4 because Murray ‘104 indicate that this is a preferred pH for collagen material intended for therapeutic administration to a joint. One of ordinary skill in the art would have had a reasonable expectation of success because both Hoemann and Murray are administering collagen material to a joint for repair of damaged tissue and the pH of 7.4 falls within the pH range that Hoemann indicates is suitable for polymers such as collagen intended for tissue repair.
Regarding claim 68, Hoemann do not specifically describe wherein their collagen composition is in the form of slurry, but a loose gel solution is deemed to be equivalent to a slurry and thus an obvious option when forming gels for injection 
Therefore the combined teachings of Hoemann et al, Prescott, Zeng, Hoemann et al, Murray ‘104 and McKay render obvious Applicant’s invention as claimed.


Claims 66, 70 and 76-79 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoemann et al (US 7148209-from IDS filed 02/18/2016) in view of Prescott (US 2006/0018946-previously cited), Zheng (WO 2010/108237-from IDS filed 02/23/2017), Murray et al (US 2009/0254104-from IDS filed 02/18/2016) and McKay (US 2010/0049322-previously cited) as applied to claims 2-3, 12, 57-59, 67-69, 74-75 above, and further in view of Mansour (US 2002/0061842-previously cited) and Abraham et al (US 5,993,844-previously cited).
Regarding claims 66, 70 and 76-79, Hoemann includes their polymer (collagen) in gel form (abstract, column 10 lines 1-2), but does not specifically teach wherein the collagen material is free of nucleic acids, GAG, phospholipids, active virus or active pepsin.
With regard to claim 79, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. A “consisting essentially of” claim occupies a middle ground between closed claims that are written in 
Mansour teaches methods of sterilizing native collagen for pharmaceutical and medical use (abstract, page 2 para 25-27). Mansour teaches that collagen must be free of contamination (virus) when in medical use (page 1 para 6). Viral inactivation is also taught to inactivate any pepsin present as well (page 3 para 74). The neutralization of pepsin brings the pH to 6.8 to 7.4 (page 4 para 75).
Abraham et al teach methods for the treatment of collagenous tissue to remove non-collagenous components such as cellular debris, lipids and nucleic acids (abstract and column 3 lines 39-52). The removal of non-collagenous structures present in native tissue is desired because these structures are believed to be antigenic and will elicit a chronic inflammatory response when implanted in a host (column 1 lines 56-60). Abraham’s method is taught to be improved over previous methods of preparing collagen with detergents, surfactants and enzymes (columns 1-3). Importantly, the bioremodelability of the tissue matrix is preserved as it is free of bound detergent residues that would adversely affect the bioremodelability of the collagen. Further the collagen is telopeptide collagen as the telopeptide regions remain intact as it has not undergone treatment or modification with enzymes during the cleaning process (column 3 lines 45-52). A preferred composition is essentially acellular with less than 5% glycoproteins, glycosaminoglycans, proteoglycans, lipids, non-collagenous proteins 
One of ordinary skill in the art would have been motivated to use a collagen free of cellular debris, all lipids including phospholipids and nucleic acids in the method of Hoemann because Abraham teach that such collagen is preferred for transplantation. One of ordinary skill in the art would have been motivated to use sterilized collagen in the method of Hoemann because Mansour teaches that collagen must be free of contamination (virus) when in medical use (page 1 para 6). One of ordinary skill in the art would have been motivated to use collagen that is free of active pepsin because Mansour indicates that this is beneficial as well. Any phospholipid, nucleic acid or active pepsin present would be so at only trace amounts as removing as much as possible would be desirable. One of ordinary skill in the art would be motivated to allow any GAG to be present in trace amounts or less than 5% as suggested is appropriate by Abraham. One of ordinary skill in the art would have had a reasonable expectation of success because Hoemann, Mansour and Abraham are administering collagen material for repair of damaged tissue and Mansour describes methods for sterilization and viral inactivation suitable for use with collagen intended for medical use.
Therefore the combined teachings of Hoemann et al, Prescott, Zeng, Murray ‘104, McKay, Mansour and Abraham et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are not rendered obvious by the rejections because Prescott does not disclose a composition being substantially free of GAG.
This is not found persuasive. The new obviousness rejections above now rely on the modification of the Hoemann method which does not require specific amounts of GAG to be present as described above. The new obviousness rejections allow for very small, trace amounts of GAG to be present in a collagen composition intended for use in the repair of arthritic knew joints.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA SCHUBERG/Primary Examiner, Art Unit 1632